Opinion by
Johnson, J.
At the trial the petitioner testified that large quantities of these gloves were purchased and entered at the same price and that the six entries in question were the only importations advanced in, value; that he had discussed the value of gloves on several occasions with customs officials; and that upon his investigation in the Cuban markets he found he was paying 50 cents a dozen more than the home value. Later, petitioner was given an opportunity to amend the entries, but he did not receive notice from the broker until about 3 days before the limit of time set for amendment. Before he could ascertain from the broker what the trouble was, the time to amend had passed. In view of the evidence presented, it was held that the petitioner showed good faith in entering the goods as he did and was entirely without intent to defraud the revenue or deceive the appraiser. The petition was therefore granted.